Case 1:19-cv-00940-PLM-PJG ECF No. 51, PageID.363 Filed 01/22/21 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


LORI LYNN HEETHUIS,

       Plaintiff,
                                              Case No. 1:19-cv-00940
-vs-
                                         HON: PAUL L. MALONEY
                                         MAG. JUDGE: PHILLIP GREEN
COUNTY OF MUSKEGON; and,
RYAN BOIKE, Individually,

     Defendants.
____________________________________________/

STEPHEN R. DREW (24323)
ADAM C. STURDIVANT (P72285)
DREW, COOPER & ANDING
Attorneys for Plaintiff
80 Ottawa Avenue, NW, Suite 200
Grand Rapids, MI 49503
(616) 454-8300
sdrew@dca-lawyers.com
asturdivant@dca-lawyers.com

ROSATI SCHULTZ JOPPICH
& AMTSBUECHLER PC
LAURA S. AMTSBUECHLER (P36972)
MELANIE M. HESANO (P82519)
Attorneys for Defendants
27555 Executive Drive, Suite 250
Farmington Hills, MI 48331
(248) 489-4100
lamtsbuechler@rsjalaw.com
mhesano@rsjalaw.com
_____________________________________________/


                                     1
Case 1:19-cv-00940-PLM-PJG ECF No. 51, PageID.364 Filed 01/22/21 Page 2 of 8




        JOINT PROTECTIVE ORDER REGARDING CELL PHONE
       INSPECTIONSAND PRODUCTION OF CELL PHONE DATA

      This matter having come before this Court on Defendant’s Motion to Compel

discovery and Magistrate Green having issued an order compelling production

pursuant to a protocol and protective order, the parties stipulate, that the cellular

devices and related cloud storage of Plaintiff Lori Lynn Heethuis and her husband

Damon Heethuis shall be produced for inspection and the contents of the devices

and cloud storage searched and produced pursuant to the terms of this Order.

      IT IS HEREBY ORDERED THAT:


      1.     N1 Discovery, through Cary Wilson (“Mr. Wilson”), will conduct the

inspection on both Plaintiff’s and Damon Heethuis’ cell phones and related cloud

accounts.

      2.     On a mutually agreed upon date, place and time, Mr. Wilson and N1

Discovery, only, will have access to the entire contents of both Plaintiff and Damon

Heethuis cell phones and cloud storage accounts at which time both phones and

cloud storage will be forensically imaged. Plaintiff and Damon Heethuis will

provide Mr. Wilson with credentials to access cloud storage where any other phone

data may be stored and provide assistance in the event that there is multi-factor

authentication enabled on any account. Plaintiff and Damon Heethuis will also




                                         2
Case 1:19-cv-00940-PLM-PJG ECF No. 51, PageID.365 Filed 01/22/21 Page 3 of 8




provide Mr. Wilson with any other computer or external storage device that may

have been used to create local backups of the cell phones.

      3.      Mr. Wilson will identify the contents of the phones with the

corresponding phone numbers. Plaintiff’s cell phone number is 231-457-3669.

Damon Heethuis’ cell phone number is 231-457-3661.

      4.      Mr. Wilson will then search the forensically imaged data from the cell

phones, as well as any other forensically imaged device or account, for the particular

information agreed upon and outlined in Exhibit A, an itemized list of search

parameters.

      5.      Mr. Wilson will then provide the extracted information, whose

parameters are outlined in Exhibit A, to Plaintiff’s counsel, for his review. Mr.

Wilson will place an identification number on all documents, audio, and/or video

given to Plaintiff’s counsel for review. At the same time, Mr. Wilson will provide

counsel for Defendants with a list of the quantity, and type of data (i.e., video, audio,

email, text messages) provided to Plaintiff’s Counsel for review.

      6.      Upon Plaintiff’s counsel’s review, he is required to create a log related

to any documents to be withheld for privilege. The log shall indicate the

identification number as well as the reason for withholding. Plaintiff’s counsel will

complete this review within two weeks of receipt of the data from Mr. Wilson. Upon

completion of Plaintiff’s counsel’s review, the relevant content and a copy of the


                                           3
Case 1:19-cv-00940-PLM-PJG ECF No. 51, PageID.366 Filed 01/22/21 Page 4 of 8




privilege log will be produced to Defendants by Plaintiff’s counsel, or unless other

arrangements are agreed upon by all parties.

      7.     All content and information obtained by Mr. Wilson/N1 Discovery

shall be destroyed within 30 days after dismissal or entry of final judgement not

subject to further appeal.

      8.     Mr. Wilson/N1 Discovery is prohibited from disclosing any content

or information not agreed upon in this Order. Violation of this Order may result in

penalties for contempt of court.

      9.     All content and information obtained through the cell phone inspections

are subject to the Protective Order filed in this case. [ECF 25].




                                               Magistrate Judge Phillip Green
                                               U.S. District Court Magistrate Judge



Approved as to Form:

s/Stephen R. Drew (w/consent)                  /s/Melanie M. Hesano
Stephen R. Drew (24323)                        Melanie M. Hesano (P82519)
Attorney for Plaintiff                         Attorney for Defendants




                                          4
Case 1:19-cv-00940-PLM-PJG ECF No. 51, PageID.367 Filed 01/22/21 Page 5 of 8




                    EXHIBIT A
Case 1:19-cv-00940-PLM-PJG ECF No. 51, PageID.368 Filed 01/22/21 Page 6 of 8




      1.      N1 Discovery, through Cary Wilson (“Mr. Wilson”), shall search the

cell phone used by Plaintiff in 2017, 2018, and 2019 for production of documents,

email, texts, video recordings and audio recordings related to her employment with

Muskegon County, her claims of liability and her alleged damages. More

specifically, Plaintiff’s cell phone and cloud storage shall be searched, and the

documents produced as follows:

           a. All audio and/or video recordings, excluding music files, recorded at
              the Muskegon County Sheriff’s offices/Jail, the Muskegon County
              Human Resources offices and recordings of conversations with any
              employee of same. If the device enabled geotagging, Mr. Wilson will
              produce all video taken from the vicinity of Muskegon County Jail,
              Muskegon County Human Resources and the Offices of the Muskegon
              County Sheriff.
           b. All text messages and/or email to from or about Plaintiff’s employment
              at the jail, discipline and/or her coworkers;
           c. All text messages and/or email communications about retirement
              and/or health insurance;
           d. All text messages and/or email about her allegations of sexual assault,
              harassment or retaliation;
           e. All text messages and/or email about her psychological state and/or
              treatment; and
           f. All text messages and/or email regarding her search for employment.

      2.      Mr. Wilson shall search and produce Plaintiff’s phone activity, as on

the phone and in cloud storage, including but not limited to call logs, text messages,

email, audio recordings, and/or video recordings, from the following days utilizing

any of the metadata dates:

              a. 11/17/2017;
              b. 11/20/2017;
              c. 12/11/2017;
                                          2
Case 1:19-cv-00940-PLM-PJG ECF No. 51, PageID.369 Filed 01/22/21 Page 7 of 8




              d. 03/07/2019;
              e. 11/19/2017;
              f. 01/14/2019;
              g. 03/24/2019;
              h. 04/11/2019;
              i. 04/17/2019;
              j. 04/21/2019;
              k. 04/22/2019;
              l. 04/23/2019; and
              m. 04/26/2019.

      3.      Mr. Wilson shall search and produce Plaintiff’s cell phone and cloud

storage for the text messages and e-mails regarding information identified in

paragraph 1, using the following key words and their derivatives:

           a. Harassment;
           b. Discipline
           c. Retaliate
           d. Outburst
           e. Retirement
           f. MERS
           g. Insurance
           h. Health insurance
           i. Cancer
           j. Anxiety
           k. Jail
           l. Work
           m. Sheriff
           n. Undersheriff
           o. Boike
           p. “Boinke”
           q. VanderLaan
           r. Video
           s. Gilchrest
           t. Geoghan
           u. Sex
           v. ACLU
           w. Nate
                                         3
Case 1:19-cv-00940-PLM-PJG ECF No. 51, PageID.370 Filed 01/22/21 Page 8 of 8




           x. Stephenson
           y. Poulin
           z. Last chance agreement
           aa. Lawsuit
           bb.Media
           cc. Record


      4.      Mr. Wilson shall search the cell phone and cloud storage of Damon

Heethuis and shall only produce any audio and/or video recordings, excluding music

files, taken at the Muskegon County Jail, Muskegon County Human Resources or

Offices of the Muskegon County Sheriff in 2016, 2017, 2018, and 2019.. If the

device enabled geotagging, Mr. Wilson will produce all video taken from the vicinity

of Muskegon County Jail, Muskegon County Human Resources and the Offices of

the Muskegon County Sheriff.




                                         4
